DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 and 19–25 is/are pending.
Claim(s) 17 and 18 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0321633 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 June 2020 and 14  September 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Cite no. 7 of the foreign patent documents of the information disclosure statements (IDS) submitted on 24 June 2020 is struck-through because it is a duplicate of cite no. 6 of the foreign patent documents of the information disclosure statements (IDS) submitted on 24 June 2020.

Drawings
The drawings were received on 19 June 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMPOSITE MEMBRANE INCLUDING ION-CONDUCTIVE POLYMER LAYER AND GAS BLOCKING INORGANIC PARTICLES, METHOD OF PREPARING THE COMPOSITE MEMBRANE, AND LITHIUM AIR BATTERY INCLUDING THE COMPOSITE MEMBRANE.

The use of the term KETJENBLACK (e.g., [0168]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–16 and 19–25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a plurality of gas blocking inorganic particles non-continuously aligned in a substantially horizontal direction on the ion-conductive polymer layer disposed on the ion-conductive polymer layer; or a plurality of gas blocking inorganic particles within the ion-conductive polymer, wherein the plurality of aligned particles and the plurality of particles within the ion-conductive polymer, do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer." It is unclear if the limitation "wherein the plurality of aligned particles and the plurality of particles within the ion-conductive polymer, do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer" is required by claim 1 or the phrase is optional and associated only with the limitation "a plurality of gas blocking inorganic particles within the ion-conductive polymer."
Claim 2 recites the limitation "a radius of curvature." Claim 1, which claim 2 is directly dependent, recites the limitation "a radius of curvature." It is unclear if "a radius of curvature" recited in claim 2 is further limiting "a radius of curvature" recited in claim 1.
Claims 3 and 4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3 and 4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group" and "a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group." Claim 5 does not describe what substituents may be used in the "substituted" functional groups. Paragraph [0181] attempts to define the substituents of the "substituted" functional groups. However, paragraph [0181] uses indefinite phrases (e.g., "or the like") and does not properly define the substituents of the "substituted" functional groups. The phrase "or the like" include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Therefore, the limitations "a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group" and "a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group" are indefinite.
Claims 6 and 7 are directly dependent from claim 5, are indirectly dependent from claim 1, and include all the limitations of claims 1 and 5. Therefore, claims 6 and 7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the ion-conductive polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10–12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 10–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein x and y are natural numbers." The term "natural numbers" can be defined as non-negative integers (0, 1, 2, …) or positive integers (1, 2, 3, …) (https://en.wikipedia.org/wiki/Natural_number). The specification does not provide guidance for which definition for natural numbers should be used. Therefore, the limitation "wherein x and y are natural numbers" is indefinite.
Claim 13 recites the limitation "the lithium salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ionic liquid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the polymeric ionic liquid" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14–16 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 14–16 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the composite membrane of claim 1" and includes all the limitations of claim 1. Therefore, claim 19 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "[t]he lithium air battery of claim 18." Claim 18 is canceled. The dependency of claim 20 is unclear.
Claim 21 recites the limitation "the composite membrane of claim 1" and includes all the limitations of claim 1. Therefore, claim 21 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is directly dependent from claim 21 and includes all the limitations of claim 21. Therefore, claim 22 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 23 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 recites the limitation "a surface." Claim 1, which claim 24 is directly dependent recites the limitation "a first surface." It is unclear if "a surface" recited in claim 24 is further limiting "a first surface" recited in claim 1.
Claims 24 recites the limitation "an opposite surface." Claim 1, which claim 24 is directly dependent recites the limitation "an opposite second surface." It is unclear if "an opposite surface" recited in claim 24 is further limiting "an opposite second surface" recited in claim 1.
Claims 25 recites the limitation "a surface." Claim 1, which claim 25 is directly dependent recites the limitation "a first surface." It is unclear if "a surface" recited in claim 25 is further limiting "a first surface" recited in claim 1.
Claims 25 recites the limitation "an opposite surface." Claim 1, which claim 25 is directly dependent recites the limitation "an opposite second surface." It is unclear if "an opposite surface" recited in claim 25 is further limiting "an opposite second surface" recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 recites the limitation "[t]he lithium air battery of claim 18." Claim 18 is canceled. Therefore, claim 20 fails to further limit the subject matter of any claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9–11, and 21–23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anandan et al. (US 2016/0099453 A1, hereinafter Anandan) in view of Hennige et al. (US 2006/0046138 A1, hereinafter Hennige).
Regarding claims 1 and 2, Anandan discloses a composite membrane (16) comprising:
an ion-conductive polymer layer (22, [0028]);
a plurality of gas blocking inorganic particles (18, [0021]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (22) disposed on the ion-conductive polymer layer (22); or
a plurality of gas blocking inorganic particles (18, [0021]) within the ion-conductive polymer (22),
wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (22, [0021]).
Gordon does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less;
wherein the radius of curvature is about 2 millimeters to about 5 millimeters. 
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Anandan and Hennige are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Anandan with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of 2 millimeters to 5 millimeters, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 9, modified Anandan discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) comprises at least one of a glassy active metal ionic conductor, an amorphous active metal ionic conductor, a ceramic active metal ionic conductor, or a glass-ceramic active metal ionic conductor (see particles, [0025]–[0026]). 
Regarding claim 10, modified Anandan discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) comprises at least one selected from Li1+x+yAlxTi2-xSiyP3-yO12wherein 0 < x < 2 and 0 ≤ y < 3, BaTiO3, Pb(ZrrTi1-r)O3 wherein 0 ≤ r ≤ 1, Pb1-xLaxZr1-yTiyO3 wherein 0 ≤ x < 1 and 0 ≤ y < 1, Pb(Mg3Nb2/3)O3-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3 wherein 0 < x < 2 and 0 < y < 3, LixAlyTiz(PO4)3 wherein 0 < x < 2 and 0 < y < 1 and 0 < z < 3, Li1+x+y(AlqGa1-q)x(Tih,Ge1-h)2-xSiyP3-yO12 wherein 0 ≤ q ≤ 1 and 0 ≤ h ≤ 1 and 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1, LixLayTiO3 wherein 0 < x < 2 and 0 < y < 3, LixGeyPzSw wherein 0 < x < 4 and 0 < y < 1 and 0 < z < 1 and 0 < w < 5, LixNy wherein 0 < x < 4 and 0 < y < 2, LixSiySz wherein 0 ≤ x < 3 and 0 < y < 2 and 0 < z < 4, LixPySz wherein 0 ≤ x < 3 and 0 < y < 3 and 0 < z < 7, Li2O, LiF, LiOH, Li2CO3, LiAlO2, Li2O-Al2O3-SiO2-P2O5-TiO2-GeO2, and Li3+xLa3M2O12 wherein M is Te, Nb, or Zr, and x is an integer from 1 to 10 (see particles, [0025]–[0026]).
Regarding claim 11, modified Anandan discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer (22) comprises at least one of polyethylene oxide, polyvinylidene fluoride, polyvinylpyrrolidone, polyvinyl alcohol, poly 2-vinylpyridine, polytetrafluoroethylene, a tetrafluoroethylene-hexafluoropropylene copolymer, polychlorotrifluoroethylene, a perfluoroalkoxy copolymer, a fluorinated cyclic ether, polyethylene oxide diacrylate, polyethylene oxide dimethacrylate, polypropylene oxide diacrylate, polypropylene oxide dimethacrylate, polymethyleneoxide diacrylate, polymethyleneoxide dimethacrylate, poly(C1-C4 alkyl)diol diacrylate, poly(C1-C4 alkyl)diol dimethacrylate, polydivinylbenzene, polyether, polycarbonate, polyamide, polyester, polyvinyl chloride, polyimide, polycarboxylic acid, polysulfonic acid, polysulfone, polystyrene, polyethylene, polypropylene, poly(p-phenylene), polyacetylene, poly(p-phenylene vinylene), polyaniline, polypyrrole, polythiophene, polyacene, poly(naphthalene-2,6-diyl), polypropylene oxide, a vinylidene fluoride-hexafluoropropylene copolymer, poly(vinyl acetate), poly(vinyl butyral-co-vinyl alcohol-co-vinyl acetate), poly(methyl methacrylate-co-ethyl acrylate), polyacrylonitrile, poly(vinyl chloride-co-vinyl acetate), poly(1-vinyl pyrrolidone-co-vinyl acetate), polyacrylate, polymethacrylate, polyurethane, polyvinyl ether, an acrylonitrile-butadiene rubber, a styrene-butadiene rubber, an acrylonitrile-butadiene-styrene rubber, a sulfonated styrene/ethylene-butylene triblock copolymer, epoxide resin, and a polymer obtained from at least one acrylate monomer selected from ethoxylated neopentyl glycol diacrylate, ethoxylated bisphenol A diacrylate, a C10-C30 alkyl acrylate, ethoxylated aliphatic urethane acrylate, and ethoxylated (C1-C20 alkyl)phenol acrylate (see polymer, [0028]). 
Regarding claim 21, Anandan discloses a battery assembly (10) comprising an electrolyte; a lithium metal or a lithium metal alloy (12); and a composite membrane (16, [0021]), wherein the composite membrane (16) comprises:
an ion-conductive polymer layer (22, [0028]);
a plurality of gas blocking inorganic particles (18, [0021]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (22) disposed on the ion-conductive polymer layer (22); or
a plurality of gas blocking inorganic particles (18, [0021]) within the ion-conductive polymer (22),
wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (22, [0021]).
Gordon does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less.
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Anandan and Hennige are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Anandan with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of about 10 millimeters or less, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 22, Anandan discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the electrolyte is a polymer solid electrolyte (see polymer, [0028]).
Regarding claim 23, modified Anandan discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the gas blocking inorganic particles (18) extend across the first surface and do not contact the opposite second surface of the ion-conductive polymer layer (22, FIG. 2).

Claim(s) 1–3, 8–13, 15, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2009/0136830 A1) in view of Hennige et al. (US 2006/0046138 A1, hereinafter Hennige).
Regarding claims 1 and 2, Gordon discloses a composite membrane (106) comprising:
an ion-conductive polymer layer (302, [0028]); and
a plurality of gas blocking inorganic particles (300, [0030]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (302) disposed on the ion-conductive polymer layer (302); or
a plurality of gas blocking inorganic particles (300, [0033]) within the ion-conductive polymer (302),
wherein the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (FIG. 4, [0043]).
Gordon does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less;
wherein the radius of curvature is about 2 millimeters to about 5 millimeters. 
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Gordon and Hennige are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Gordon with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of 2 millimeters to 5 millimeters, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned gas blocking inorganic particles (300) are disposed as a monolayer on the ion-conductive polymer layer (302, [0043]).
Regarding claim 8, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein an amount of the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) is from about 10 parts to about 90 parts by weight, based on 100 parts by weight of a total weight of the composite membrane (106, [0041]), and
wherein the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) in the composite membrane (16) occupy about 30% or greater to about 80% or less of a total area of the composite membrane (106, [0041]). 
Although Gordon does not explicitly disclose a range of 70% or greater, Gordon does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 9, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) comprises at least one of a glassy active metal ionic conductor, an amorphous active metal ionic conductor, a ceramic active metal ionic conductor, or a glass-ceramic active metal ionic conductor (see ionically conductive particles, [0030]). 
Regarding claim 10, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) comprises at least one of Li1+x+yAlxTi2-xSiyP3-yO12wherein 0 < x < 2 and 0 ≤ y < 3, BaTiO3, Pb(ZrrTi1-r)O3 wherein 0 ≤ r ≤ 1, Pb1-xLaxZr1-yTiyO3 wherein 0 ≤ x < 1 and 0 ≤ y < 1, Pb(Mg3Nb2/3)O3-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3 wherein 0 < x < 2 and 0 < y < 3, LixAlyTiz(PO4)3 wherein 0 < x < 2 and 0 < y < 1 and 0 < z < 3, Li1+x+y(AlqGa1-q)x(Tih,Ge1-h)2-xSiyP3-yO12 wherein 0 ≤ q ≤ 1 and 0 ≤ h ≤ 1 and 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1, LixLayTiO3 wherein 0 < x < 2 and 0 < y < 3, LixGeyPzSw wherein 0 < x < 4 and 0 < y < 1 and 0 < z < 1 and 0 < w < 5, LixNy wherein 0 < x < 4 and 0 < y < 2, LixSiySz wherein 0 ≤ x < 3 and 0 < y < 2 and 0 < z < 4, LixPySz wherein 0 ≤ x < 3 and 0 < y < 3 and 0 < z < 7, Li2O, LiF, LiOH, Li2CO3, LiAlO2, Li2O-Al2O3-SiO2-P2O5-TiO2-GeO2, or Li3+xLa3M2O12 wherein M is Te, Nb, or Zr, and x is an integer from 1 to 10 (see ionically conductive particles, [0030]).
Regarding claim 11, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer (302) comprises at least one of polyethylene oxide, polyvinylidene fluoride, polyvinylpyrrolidone, polyvinyl alcohol, poly 2-vinylpyridine, polytetrafluoroethylene, a tetrafluoroethylene-hexafluoropropylene copolymer, polychlorotrifluoroethylene, a perfluoroalkoxy copolymer, a fluorinated cyclic ether, polyethylene oxide diacrylate, polyethylene oxide dimethacrylate, polypropylene oxide diacrylate, polypropylene oxide dimethacrylate, polymethyleneoxide diacrylate, polymethyleneoxide dimethacrylate, poly(C1-C4 alkyl)diol diacrylate, poly(C1-C4 alkyl)diol dimethacrylate, polydivinylbenzene, polyether, polycarbonate, polyamide, polyester, polyvinyl chloride, polyimide, polycarboxylic acid, polysulfonic acid, polysulfone, polystyrene, polyethylene, polypropylene, poly(p-phenylene), polyacetylene, poly(p-phenylene vinylene), polyaniline, polypyrrole, polythiophene, polyacene, poly(naphthalene-2,6-diyl), polypropylene oxide, a vinylidene fluoride-hexafluoropropylene copolymer, poly(vinyl acetate), poly(vinyl butyral-co-vinyl alcohol-co-vinyl acetate), poly(methyl methacrylate-co-ethyl acrylate), polyacrylonitrile, poly(vinyl chloride-co-vinyl acetate), poly(1-vinyl pyrrolidone-co-vinyl acetate), polyacrylate, polymethacrylate, polyurethane, polyvinyl ether, an acrylonitrile-butadiene rubber, a styrene-butadiene rubber, an acrylonitrile-butadiene-styrene rubber, a sulfonated styrene/ethylene-butylene triblock copolymer, epoxide resin, and a polymer obtained from at least one acrylate monomer selected from ethoxylated neopentyl glycol diacrylate, ethoxylated bisphenol A diacrylate, a C10-C30 alkyl acrylate, ethoxylated aliphatic urethane acrylate, or ethoxylated (C1-C20 alkyl)phenol acrylate (first phase, [0028]). 
Regarding claim 12, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane (106) further comprises at least one of an ionic liquid, a lithium salt, and a polymeric ionic liquid (see lithium salt, [0028]). 
Regarding claim 13, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the lithium salt comprises at least one of LiPF6, LiBF4, LiSbF6, LiAsF6, LiN(SO2C2F5)2, Li(CF3SO2)2N, Li(FSO2)2N, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2) wherein x and y are positive integers, LiF, LiBr, LiCl, LiOH, LiI, or LiB(C2O4)2 (see lithium salt, [0028]),
wherein the ionic liquid comprises at least one of N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, N-methyl-N-propylpyrrolidinium bis(trifluoromethanesulfonyl)imide, N-butyl-N-methylpyrrolidinium bis(3-trifluoromethanesulfonyl)imide, 1-butyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide, or 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide, and
wherein the polymeric ionic liquid comprises at least one of poly(diallyldimethylammonium) trifluoromethanesulfonylimide, poly(1-methacryloyloxy propyl-3-methylimidazolium) bis(trifluoromethanesulfonesulfonyl imide), or poly(1-vinyl-3-ethylimidazolium) bis(trifluoromethanesulfonesulfonyl imide). 
Regarding claim 15, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane (16) further comprises a porous layer (see third phase, [0032]). 
Regarding claim 21, Gordon discloses a battery assembly (100) comprising an electrolyte; a lithium metal or a lithium metal alloy (102); and a composite membrane (106, [0023]), wherein the composite membrane (106) comprises:
an ion-conductive polymer layer (302, [0028]); and
a plurality of gas blocking inorganic particles (300, [0030]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (302) disposed on the ion-conductive polymer layer (302); or
a plurality of gas blocking inorganic particles (300, [0033]) within the ion-conductive polymer (302),
wherein the plurality of aligned particles (300) and the plurality of particles (300) within the ion-conductive polymer (302) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (FIG. 4, [0043]).
Gordon does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less.
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Gordon with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of about 10 millimeters or less, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 24, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the particles (300) within the ion-conductive polymer layer (302) do not contact a surface or an opposite surface of the ion-conductive polymer layer (302, FIG. 4).

Claim(s) 1, 2, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri et al. (US 2015/0255767 A1, hereinafter Aetukuri) in view of Hennige (US 2006/0046138 A1).
Regarding claims 1 and 2, Aetukuri discloses a composite membrane comprising:
an ion-conductive polymer layer (306, [0066]); and
a plurality of gas blocking inorganic particles (304, [0066]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (306) disposed on the ion-conductive polymer layer (306, [0070]); or
a plurality of gas blocking inorganic particles (304, [0066]) within the ion-conductive polymer (306),
wherein the plurality of aligned particles (304) and the plurality of particles (304) within the ion-conductive polymer (306) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (FIG. 4D, [0070]).
Aetukuri does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less;
wherein the radius of curvature is about 2 millimeters to about 5 millimeters. 
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Aetukuri and Hennige are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Aetukuri with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of 2 millimeters to 5 millimeters, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 25, modified Aetukuri discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the aligned particles (304) are disposed on a surface of the ion-conductive polymer layer (306) or an opposite surface of the ion-conductive polymer layer (302, FIG. 4D).

Claim(s) 4–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2009/0136830 A1) in view of Hennige (US 2006/0046138 A1) as applied to claim(s) 1 above, and further in view of Choi et al. (US 2016/0181585 A1, hereinafter Choi).
Regarding claims 4–7, modified Gordon discloses all claim limitations set forth above, but does not explicitly disclose a composite membrane:
wherein each gas blocking inorganic particle of the plurality of gas blocking inorganic particles includes a hydrophobic coating layer on a surface thereof;
wherein the hydrophobic coating layer comprises a condensation reaction product of at least one selected from compounds represented by Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, in Formula 1, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group, and a halogen atom; and
R4 is selected from hydrogen, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group;
wherein the at least one selected from compounds represented by Formula 1 comprises at least one compound selected from isobutyltrimethoxysilane, octyltrimethoxysilane, propyltrimethoxysilane, decyltrimethoxysilane, dodecyltrimethoxysilane, octadecyltrimethoxysilane, 3-methacryloxypropyltrimethoxysilane, n-octadecyltriethoxysilane, 1H,1H,2H,2H-perfluorooctyltriethoxysilane, and (3-mercaptopropyl)trimethoxysilane; and
wherein an amount of the condensation reaction product of the at least one selected from compounds represented by Formula 1 is from about 0.1 parts to about 30 parts by weight, based on 100 parts by weight of the plurality of gas blocking inorganic particles. 
Choi discloses a composite membrane (10) comprising an ion-conductive polymer layer (12, [0098]); and a plurality of gas blocking inorganic particles (11, [0064]) non-continuously disposed on the ion-conductive polymer layer (12, [0062]); wherein each gas blocking inorganic particle (11) of the plurality of gas blocking inorganic particles (11) includes a hydrophobic coating layer on a surface thereof (see hydrophobic coating layer, [0047]); wherein the hydrophobic coating layer comprises a condensation reaction product of at least one selected from compounds represented by Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 1, [0050]) wherein, in Formula 1, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group, and a halogen atom (see R1 to R-3, [0051]); and R4 is selected from hydrogen, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group (see R4, [0052]); wherein the at least one selected from compounds represented by Formula 1 comprises at least one compound selected from isobutyltrimethoxysilane, octyltrimethoxysilane, propyltrimethoxysilane, decyltrimethoxysilane, dodecyltrimethoxysilane, octadecyltrimethoxysilane, 3-methacryloxypropyltrimethoxysilane, n-octadecyltriethoxysilane, 1H,1H,2H,2H-perfluorooctyltriethoxysilane, and (3-mercaptopropyl)trimethoxysilane (see Formula 1, [0055]); and wherein an amount of the condensation reaction product of the at least one selected from compounds represented by Formula 1 is from about 0.1 parts to about 30 parts by weight, based on 100 parts by weight of the plurality of gas blocking inorganic particles (11, [0055]) to improve the robustness of the composite membrane (see hydrophobic coating layer, [0048]). Gordon and Choi are analogous art because they are directed to composite membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic particles of modified Gordon with the hydrophobic coating layer of Choi in order to improve the robustness of the composite membrane.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2009/0136830 A1) in view of Hennige (US 2006/0046138 A1) as applied to claim(s) 1 above, and further in view of Kim et al. (US 2016/0064785 A1, hereinafter Kim '785).
Regarding claim 14, modified Gordon discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer comprises N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide, and
the plurality of gas blocking inorganic particles comprises SiO2 (see silica, [0033]), and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (see lithium aluminum titanium phosphate, [0030]); or
the composite membrane further comprises a porous layer,
the ion-conductive polymer layer comprises N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (see lithium salt, [0114]),
the plurality of gas blocking inorganic particles comprises SiO2 (see silica, [0033]), and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (see lithium aluminum titanium phosphate, [0030]), and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer; or
the ion-conductive polymer layer comprises N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide,
the plurality of gas blocking inorganic particles comprises SiO2 (see silica, [0033]), and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (see lithium aluminum titanium phosphate, [0030]), and
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof; or
the composite membrane further comprises a porous layer, and
the ion-conductive layer comprises N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide  and lithium bis(trifluoromethylsulfonyl)imide (see lithium salt, [0114]),
the plurality of gas blocking inorganic particles comprises SiO2 (see silica, [0033]), and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (see lithium aluminum titanium phosphate, [0030]),
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof, and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer.
Gordon does not explicitly disclose:
wherein the composite membrane is a membrane comprising polyvinylidene fluoride or poly(diallyldimethylammonium) bis(trifluoromethanesulfonyl)imide.
Kim '785 discloses a composite membrane comprising polyvinylidene fluoride or poly(diallyldimethylammonium) (see PIL, [0048]) to improve the charging/discharging characteristics (see lithium air battery, [0035]). Gordon and Kim '785 are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of modified Gordon with the polymer of Kim '785 in order to improve the charging/discharging characteristics.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anandan (US 2016/0099453 A1)  in view of Hennige (US 2006/0046138 A1) as applied to claim(s) 1 above, and further in view of Choi (US 2016/0181585 A1).
Regarding claim 16, modified Anandan discloses all claim limitations set forth above and further a composite membrane:
wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) have an average particle diameter of about 1 micrometer to about 300 micrometers (see diameter, [0022]).
Anandan does not explicitly disclose:
wherein the gas blocking inorganic particles in the composite membrane occupy about 70% or greater of a total area of the composite membrane. 
Choi discloses a composite membrane (10) comprising an ion-conductive polymer layer (12, [0098]); and a plurality of gas blocking inorganic particles (11, [0064]) non-continuously disposed on the ion-conductive polymer layer (12, [0062]); wherein the gas blocking inorganic particles (11) in the composite membrane (10) occupy about 30% or greater to about 80% or less of a total area of the composite membrane (10) to improve the ionic conductivity of the composite membrane (see exposed area, [0065]). Anandan and Choi are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of modified Anandan with the exposed area of Choi in order to improve the ionic conductivity of the composite membrane.
Although Choi does not explicitly disclose a range of 70% or greater, Choi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0017576 A1, hereinafter Kim '576) in view of Anandan (US 2016/0099453 A1) and Hennige (US 2006/0046138 A1).
Regarding claims 19 and 20, Kim '576 discloses a lithium air battery (10) comprising an anode (13); a cathode (15); and a composite membrane (16) between the anode (13) and the cathode (15, [0138]), wherein the composite membrane (16) comprises:
an ion-conductive polymer layer (see ion conductor membrane, [0162]); and
a plurality of gas blocking inorganic particles (see ion conductor membrane, [0161]).
Kim '576 does not explicitly disclose:
a plurality of gas blocking inorganic particles aligned in a substantially horizontal direction on the ion-conductive polymer layer disposed on the ion-conductive polymer layer; or
a plurality of gas blocking inorganic particles within the ion-conductive polymer,
wherein the plurality of aligned particles  and the plurality of particles within the ion-conductive polymer do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer; and
wherein the plurality of gas blocking inorganic particles are non-continuously aligned in a region of the composite membrane adjacent to the cathode. 
Anandan discloses a composite membrane (16) comprising an ion-conductive polymer layer (22, [0028]); a plurality of gas blocking inorganic particles (18, [0021]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (22) disposed on the ion-conductive polymer layer (22); or a plurality of gas blocking inorganic particles (18, [0021]) within the ion-conductive polymer (22), wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (22, [0021]); and wherein the plurality of aligned particles (18) are positioned in a region of the composite membrane (22) adjacent to the cathode (14, [0021]) to provide flexible separator with sufficient conductivity (see ionically conductive polymer membrane, [0020]). Kim '576 and Anandan are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Kim '576 with the configuration of Anandan in order to provide flexible separator with sufficient conductivity.
Modified Kim '576 does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less.
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Kim '576 and Hennige are analogous art because they are directed to composite membranes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Kim '576 with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of about 10 millimeters or less, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 21, Kim '576 discloses a battery assembly (10) comprising an electrolyte (18); a lithium metal or a lithium metal alloy (13); and a composite membrane (16, [0138]), wherein the composite membrane (16) comprises:
an ion-conductive polymer layer (see ion conductor membrane, [0162]); and
a plurality of gas blocking inorganic particles (see ion conductor membrane, [0161]).
Kim '576 does not explicitly disclose:
a plurality of gas blocking inorganic particles aligned in a substantially horizontal direction on the ion-conductive polymer layer disposed on the ion-conductive polymer layer; or
a plurality of gas blocking inorganic particles within the ion-conductive polymer,
wherein the plurality of aligned particles  and the plurality of particles within the ion-conductive polymer do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer; and
wherein the plurality of gas blocking inorganic particles are non-continuously aligned in a region of the composite membrane adjacent to the cathode. 
Anandan discloses a composite membrane (16) comprising an ion-conductive polymer layer (22, [0028]); a plurality of gas blocking inorganic particles (18, [0021]) aligned in a substantially horizontal direction on the ion-conductive polymer layer (22) disposed on the ion-conductive polymer layer (22); or a plurality of gas blocking inorganic particles (18, [0021]) within the ion-conductive polymer (22), wherein the plurality of aligned particles (18) and the plurality of particles (18) within the ion-conductive polymer (22) do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (22, [0021]); and wherein the plurality of aligned particles (18) are positioned in a region of the composite membrane (22) adjacent to the cathode (14, [0021]) to provide flexible separator with sufficient conductivity (see ionically conductive polymer membrane, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Kim '576 with the configuration of Anandan in order to provide flexible separator with sufficient conductivity.
Modified Kim '576 does not explicitly disclose:
wherein the composite membrane has a radius of curvature of about 10 millimeters or less.
Hennige discloses a composite membrane having a radius of curvature of about 100 millimeters of less to improve the safety of the battery (see bending radius, [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite membrane of Gordon with the radius of curvature of Hennige in order to improve the safety of the battery.
Although Hennige does not explicitly disclose a range of about 10 millimeters or less, Hennige does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 22, modified Kim '576 discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the electrolyte (18) is a polymer solid electrolyte (see polymer solid electrolyte, [0161]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1–16 and 19–25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–25 of U.S. Patent No. 10,727,502 B2, hereinafter the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1–16 and 19-25 are recited in claims 1–25 of U.S. Patent No. 10,727,502 B2.
Regarding claim 1, the reference patent discloses a composite membrane comprising:
an ion-conductive polymer layer (C30/L37);
a plurality of gas blocking inorganic particles non-continuously aligned in a substantially horizontal direction (C33/L63–67) on the ion-conductive polymer layer disposed on the ion-conductive polymer layer (C30/L38–40); or
a plurality of gas blocking inorganic particles within the ion-conductive polymer (C34/L5–9),
wherein the plurality of aligned particles and the plurality of particles within the ion-conductive polymer, do not extend from a first surface to an opposite second surface of the ion-conductive polymer layer (C30/L40–43), and
wherein the composite membrane has a radius of curvature of about 10 millimeters or less (C30/L44–45).
Regarding claim 2, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane has a radius of curvature of about 2 millimeters to about 5 millimeters (C30/L49–51). 
Regarding claim 3, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned gas blocking inorganic particles are disposed as a monolayer on the ion-conductive polymer layer (C30/L52–54).
Regarding claim 4, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the aligned particles, or the plurality of particles within the ion-conductive polymer, include a hydrophobic coating layer on a surface (C30/L46–48).
Regarding claim 5, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the hydrophobic coating layer comprises a condensation reaction product of at least one selected from compounds represented by Formula 1 : 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(C30/L55-67)
wherein, in Formula 1, R1 to R3 are each independently selected from a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C1-C20 alkoxy group, a substituted or unsubstituted C2-C20 alkenyl group, a substituted or unsubstituted C2-C20 alkynyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C7-C20 arylalkyl group, a substituted or unsubstituted C6-C20 aryloxy group, a substituted or unsubstituted C2-C20 heteroaryl group, a substituted or unsubstituted C2-C20 heteroaryloxy group, a substituted or unsubstituted C3-C20 heteroarylalkyl group, a substituted or unsubstituted C2-C20 heterocyclic group, and a halogen atom (C31/L1–15); and
R4 is selected from hydrogen, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted C6-C20 aryl group (C31/L16–18).
Regarding claim 6, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the at least one selected from compounds represented by Formula 1 comprises at least one compound selected from isobutyltrimethoxysilane, octyltrimethoxysilane, propyltrimethoxysilane, decyltrimethoxysilane, dodecyltrimethoxysilane, octadecyltrimethoxysilane, 3-methacryloxypropyltrimethoxysilane, n-octadecyltriethoxysilane, 1H,1H,2H,2H-perfluorooctyltriethoxysilane, and (3-mercaptopropyl)trimethoxysilane (C31/L42–50).
Regarding claim 7, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein an amount of the condensation reaction product of the at least one selected from compounds represented by Formula 1 is from about 0.1 parts to about 30 parts by weight, based on 100 parts by weight of the plurality of gas blocking inorganic particles (C31/51–56). 
Regarding claim 8, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the total amount of the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, is from about 10 parts to about 90 parts by weight, based on 100 parts by weight of a total weight of the composite membrane (C31/L57–61), and
wherein the plurality of aligned particles disposed on the surface of the composite membrane occupy about 70% or greater of a total area of the surface of the composite membrane (C31/L62–64). 
Regarding claim 9, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer comprises at least one of a glassy active metal ionic conductor, an amorphous active metal ionic conductor, a ceramic active metal ionic conductor, or a glass-ceramic active metal ionic conductor (C31/L64–C32/L3). 
Regarding claim 10, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, comprises at least one of Li1+x+yAlxTi2-xSiyP3-yO12wherein 0 < x < 2 and 0 ≤ y < 3, BaTiO3, Pb(ZrrTi1-r)O3 wherein 0 ≤ r ≤ 1, Pb1-xLaxZr1-yTiyO3 wherein 0 ≤ x < 1 and 0 ≤ y < 1, Pb(Mg3Nb2/3)O3-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3 wherein 0 < x < 2 and 0 < y < 3, LixAlyTiz(PO4)3 wherein 0 < x < 2 and 0 < y < 1 and 0 < z < 3, Li1+x+y(AlqGa1-q)x(Tih,Ge1-h)2-xSiyP3-yO12 wherein 0 ≤ q ≤ 1 and 0 ≤ h ≤ 1 and 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1, LixLayTiO3 wherein 0 < x < 2 and 0 < y < 3, LixGeyPzSw wherein 0 < x < 4 and 0 < y < 1 and 0 < z < 1 and 0 < w < 5, LixNy wherein 0 < x < 4 and 0 < y < 2, LixSiySz wherein 0 ≤ x < 3 and 0 < y < 2 and 0 < z < 4, LixPySz wherein 0 ≤ x < 3 and 0 < y < 3 and 0 < z < 7, Li2O, LiF, LiOH, Li2CO3, LiAlO2, Li2O-Al2O3-SiO2-P2O5-TiO2-GeO2, or Li3+xLa3M2O12 wherein M is Te, Nb, or Zr, and x is an integer from 1 to 10 (C32/L4–21).
Regarding claim 11, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer (302) comprises at least one of polyethylene oxide, polyvinylidene fluoride, polyvinylpyrrolidone, polyvinyl alcohol, poly 2-vinylpyridine, polytetrafluoroethylene, a tetrafluoroethylene-hexafluoropropylene copolymer, polychlorotrifluoroethylene, a perfluoroalkoxy copolymer, a fluorinated cyclic ether, polyethylene oxide diacrylate, polyethylene oxide dimethacrylate, polypropylene oxide diacrylate, polypropylene oxide dimethacrylate, polymethyleneoxide diacrylate, polymethyleneoxide dimethacrylate, poly(C1-C4 alkyl)diol diacrylate, poly(C1-C4 alkyl)diol dimethacrylate, polydivinylbenzene, polyether, polycarbonate, polyamide, polyester, polyvinyl chloride, polyimide, polycarboxylic acid, polysulfonic acid, polysulfone, polystyrene, polyethylene, polypropylene, poly(p-phenylene), polyacetylene, poly(p-phenylene vinylene), polyaniline, polypyrrole, polythiophene, polyacene, poly(naphthalene-2,6-diyl), polypropylene oxide, a vinylidene fluoride-hexafluoropropylene copolymer, poly(vinyl acetate), poly(vinyl butyral-co-vinyl alcohol-co-vinyl acetate), poly(methyl methacrylate-co-ethyl acrylate), polyacrylonitrile, poly(vinyl chloride-co-vinyl acetate), poly(1-vinyl pyrrolidone-co-vinyl acetate), polyacrylate, polymethacrylate, polyurethane, polyvinyl ether, an acrylonitrile-butadiene rubber, a styrene-butadiene rubber, an acrylonitrile-butadiene-styrene rubber, a sulfonated styrene/ethylene-butylene triblock copolymer, epoxide resin, and a polymer obtained from at least one acrylate monomer selected from ethoxylated neopentyl glycol diacrylate, ethoxylated bisphenol A diacrylate, a C10-C30 alkyl acrylate, ethoxylated aliphatic urethane acrylate, or ethoxylated (C1-C20 alkyl)phenol acrylate (C32/L22–53). 
Regarding claim 12, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane further comprises at least one of an ionic liquid, a lithium salt, and a polymeric ionic liquid (C32/L54–57). 
Regarding claim 13, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the lithium salt comprises at least one of LiPF6, LiBF4, LiSbF6, LiAsF6, LiN(SO2C2F5)2, Li(CF3SO2)2N, Li(FSO2)2N, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2) wherein x and y are positive integers, LiF, LiBr, LiCl, LiOH, LiI, or LiB(C2O4)2 (C32/L58–63),
wherein the ionic liquid comprises at least one of N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, N-methyl-N-propylpyrrolidinium bis(trifluoromethanesulfonyl)imide, N-butyl-N-methylpyrrolidinium bis(3-trifluoromethanesulfonyl)imide, 1-butyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide, or 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide (C32/L64–C33/L5), and
wherein the polymeric ionic liquid comprises at least one of poly(diallyldimethylammonium) trifluoromethanesulfonylimide, poly(1-methacryloyloxy propyl-3-methylimidazolium) bis(trifluoromethanesulfonesulfonyl imide), or poly(1-vinyl-3-ethylimidazolium) bis(trifluoromethanesulfonesulfonyl imide) (C33/L6–12). 
Regarding claim 14, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the ion-conductive polymer layer comprises polyvinylidene fluoride, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L15–19), and
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L19–21); or
the composite membrane further comprises a porous layer (C33/L22–23),
the ion-conductive polymer layer comprises poly(diallyldimethylammonium) bis(trifluoromethanesulfonyl)imide, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L23–27),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L27–30), and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer (C33/L30–32); or
the ion-conductive polymer layer comprises polyvinylidene fluoride, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide, and lithium bis(trifluoromethylsulfonyl)imide (C33/L33–37),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L37–39), and
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof (C33/L39–41); or
the composite membrane further comprises a porous layer (C33/L42–43), and
the ion-conductive layer comprises poly(diallyldimethylammonium) bis(trifluoromethanesulfonyl)imide, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium bis(trifluoromethanesulfonyl)imide  and lithium bis(trifluoromethylsulfonyl)imide (C33/L43–47),
the plurality of gas blocking inorganic particles comprises SiO2, and Li1+x+yAlxTi2-xSiyP3-yO12 wherein 0 < x < 2 and 0 ≤ y < 3 (C33/L47–50),
at least a portion of the plurality of gas blocking inorganic particles has a hydrophobic coating layer disposed on a surface thereof (C33/L50–52), and
the ion-conductive polymer layer and the plurality of gas blocking inorganic particles are disposed on the porous layer (C33/L52–54).
Regarding claim 15, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the composite membrane further comprises a porous layer (C33/L55–56). 
Regarding claim 16, the reference patent discloses all claim limitations set forth above and further a composite membrane:
wherein the plurality of aligned particles, or the plurality of particles within the ion-conductive polymer, have an average particle diameter of about 1 micrometer to about 300 micrometers (C33/L57–60), and
the plurality of aligned particles disposed on the composite membrane occupy about 70% or greater of a total area of the composite membrane (C33/L60–62). 
Regarding claim 19, the reference patent discloses a lithium air battery comprising:
an anode (C34/L36);
a cathode (C34/L36); and
the composite membrane of claim 1 between the anode and the cathode (C34/L37–39).
Regarding claim 20, the reference patent discloses a lithium air battery comprising:
wherein the plurality of gas blocking inorganic particles are non-continuously aligned in a region of the composite membrane adjacent to the cathode (C34/L46–49). 
Regarding claim 21, the reference patent discloses a battery assembly comprising:
an electrolyte (C34/L52);
a lithium metal or a lithium metal alloy (C34/L53); and
the composite membrane of claim 1 (C34/L54).
Regarding claim 22, the reference patent discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the electrolyte is a polymer solid electrolyte (C34/L55–56).
Regarding claim 23, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the gas blocking inorganic particles extend across the first surface and do not contact the opposite second surface of the ion-conductive polymer layer (C34/L1–4).
Regarding claim 24, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the particles within the ion-conductive polymer layer do not contact a surface or an opposite surface of the ion-conductive polymer layer (C34/L5–9).
Regarding claim 25, the reference patent discloses all claim limitations set forth above and further discloses a composite membrane:
wherein the aligned particles are disposed on a surface of the ion-conductive polymer layer or an opposite surface of the ion-conductive polymer layer (C33/L63–67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725